Xiao Jia Lin v Engleton (2014 NY Slip Op 06894)
Xiao Jia Lin v Engleton
2014 NY Slip Op 06894
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Friedman, J.P., Moskowitz, Feinman, Gische, Kapnick, JJ.


13184 112811/11

[*1] Xiao Jia Lin, Plaintiff-Appellant,
vPatricia A. Engleton, Defendant-Respondent.
Alexander J. Wulwick, New York, for appellant.
Leahey, & Johnson, P.C., New York (Peter James Johnson of counsel), for respondent.
Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered October 18, 2013, which granted defendant's motion to vacate a prior order granting plaintiff's motion for summary judgment on the issue of liability upon defendant's default, and, upon vacating the prior order, denied plaintiff's motion for summary judgment, unanimously affirmed, without costs.
Supreme Court exercised its discretion in a provident manner in determining that defendant provided a reasonable excuse for her default in opposing plaintiff's motion for summary judgment (CPLR 5015[a][1]). The record shows that the failure of defendant's counsel to oppose the motion was isolated and unintentional with no evidence of willful neglect (see Mejia v Ramos, 113 AD3d 429 [1st Dept 2014]; Cruz v Bronx Lebanon Hosp. Ctr., 73 AD3d 597 [1st Dept 2010]), and there is a strong public policy favoring disposition of cases on the merits (see Chelli v Kelly Group, P.C., 63 AD3d 632 [1st Dept 2009]).
Furthermore, there is no dispute that defendant set forth a meritorious defense in this case, involving a traffic accident at a controlled intersection.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK